Citation Nr: 0532646	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and her son, Mr. A.W.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The deceased veteran served on active duty from February 1943 
to January 1946.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of 
entitlement to death pension benefits.

The Board remanded the case to the RO for additional 
evidentiary and procedural development in March 2001.  
Following this development, the denial of the death pension 
claim was confirmed in an April 2005 rating decision.  The 
appellant presented oral testimony in support of her claim in 
a September 2005 hearing held at the RO before the 
undersigned Veterans Law Judge.  Thereafter, the claim was 
returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  Prior to 2005, the appellant's income, less allowable 
expenses, exceeded the maximum annual rate of death pension 
for a single surviving spouse (including at the housebound 
rate).

2.  As of 2005, the appellant's income, less allowable 
expenses, is less than the maximum annual rate of death 
pension for a single surviving spouse at the housebound rate.



CONCLUSIONS OF LAW

1.  The income criteria for death pension have not been met 
prior to 2005.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 
C.F.R. §§ 3.23, 3.271, 3.272 (2005).

2.  The income criteria for death pension have been met in 
2005.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that the RO has provided the appellant with 
express and constructive notice of the provisions of the VCAA 
in correspondence dated in August 2001, May 2003, January 
2004, and March 2004.  The appellant has been made aware of 
the information and evidence necessary to substantiate her 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim during the 
course of this appeal.  Information pertaining to her annual 
income and unreimbursed medical expenses for the appellate 
period at issue have been obtained and associated with the 
claims file.  Finally, she has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Factual Background and Analysis

The late veteran served during a period of war and was in 
receipt of non-service-connected pension at the time of his 
death.  The appellant is his surviving spouse.  The claims 
file shows that she filed a claim for death pension in 
November 1998 and the RO denied her claim on the basis of 
excessive income.  

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  A surviving spouse who meets 
these requirements will be paid the maximum rate of death 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for 
this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.  Exclusions from income include the 
expenses of the veteran's last illness and burial and for the 
veteran's just debts (debts not incurred to secure real or 
personal property), if paid by the appellant.  38 C.F.R. § 
3.272(h).  Such expenses may be deducted only for the 12- 
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.

The appellant's annual income is entirely from Social 
Security Administration (SSA) retirement payments.  Pursuant 
to her claim for death pension benefits filed in November 
1998, the maximum annual rate of pension for a surviving 
spouse without dependents at the time was $5,884.  The 
appellant's monthly income at the time consisted of SSA 
payments of $682, which results in an annual income of $8,184 
(SSA rate for 1999); reduced by the amount of $556.40 in 
reported medical expenses paid by the appellant, this still 
leaves $7,627.60 in annual income, which exceeds the maximum 
allowable rate.  

The maximum annual rate of pension for a surviving spouse 
without dependents in 2000 was $6,026.  The appellant's 
monthly SSA income in 2000 of $699 results in an annual 
income of $8,388; reduced by the amount of the reported 
medical expenses of $357.62 paid by the appellant, this still 
leaves $8,030.38 in annual income, which exceeds the maximum 
allowable rate for 2000.

The maximum annual rate of pension for a surviving spouse 
without dependents in 2001 was $6,237.  The appellant's 
monthly SSA income in 2001 of $723 results in an annual 
income of $8,676; reduced by the amount of the reported 
medical expenses of $274.14 paid by the appellant, this still 
leaves $8,030.38 in annual income, which exceeds the maximum 
allowable rate for 2001.

Medical reports indicate that in 2002 - 2003 the veteran 
became housebound due to impaired mobility and reduced 
endurance as a result of her age and multiple physical 
disabilities.  She was awarded housebound status by VA 
effective in June 2002.  The maximum annual rate of pension 
for a surviving spouse without dependents at the housebound 
rate in 2002 was $7,832.  The appellant's monthly SSA income 
in 2002 of $743 results in an annual income of $8,916; 
reduced by the amount of the reported medical expenses of 
$145 paid by the appellant, this still leaves $8,771 in 
annual income, which exceeds the maximum allowable rate for 
2002.

The maximum annual rate of pension for a surviving spouse 
without dependents at the housebound rate in 2003 was $7,942.  
The appellant's monthly SSA income in 2003 of $753 results in 
an annual income of $9,036; reduced by the amount of the 
reported medical expenses of $527 paid by the appellant, this 
still leaves $8,509 in annual income, which exceeds the 
maximum allowable rate for 2003.

The maximum annual rate of pension for a surviving spouse 
without dependents at the housebound rate in 2004 was $8,109.  
The appellant's monthly SSA income in 2004 of $769 results in 
an annual income of $9,228; reduced by the amount of the 
reported medical expenses of $446 paid by the appellant, this 
still leaves $8,782 in annual income, which exceeds the 
maximum allowable rate for 2004.

In view of the foregoing discussion, the Board concludes that 
the appellant is not entitled to death pension benefits prior 
to 2005.  Notwithstanding the appellant's assertions that she 
was in a precarious financial situation, the maximum 
countable income is set by statute, which the Board is not 
free to disregard.  The relevant facts are not in dispute, 
and it is the law which determines the outcome of this case. 
The appellant is not entitled to death pension because of 
excess countable income for the period from November 1998 
(when she filed her claim for this benefit) through 2004; as 
a matter of law, the claim in this regard must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The maximum annual rate of pension for a surviving spouse 
without dependents at the housebound rate in 2005 was $8,328.  
The appellant's monthly SSA income in 2005 of $789 results in 
an annual income of $9,468.  Thus far, her reported medical 
expenses for 2005 amount to $446.  At a September 2005 
hearing the appellant submitted a copy of a 2005 dental bill, 
which shows that after her insurance carrier paid for its 
share of the dental work, she was personally responsible for 
the remaining balance of $862.50.  Thus, her total medical 
and dental expenses paid for 2005, to date, amount to 
$1,308.50.  This $8,159.50 in annual income, which is $168.50 
less than the maximum allowable rate for 2005.  Therefore, 
she has met the criteria for death pension for 2005.  The 
appeal in this regard is granted, subject to the laws and 
regulations that govern payments of VA benefits.

ORDER

The claim for death pension for the period prior to 2005 is 
denied.

Having met the income criteria for death pension for 2005, 
the veteran's claim for death pension benefits is granted.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


